In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-20-00372-CV
                  ___________________________

  SLF IV-EULESS RIVERWALK JV, L.P. AND CITY OF EULESS, TEXAS,
                   Appellant/Cross-Appellee

                                 V.

CITY OF EULESS, TEXAS, AND ZONING BOARD OF ADJUSTMENT OF THE
            CITY OF EULESS, Appellees/Cross Appellant


               On Appeal from the 342nd District Court
                       Tarrant County, Texas
                   Trial Court No. 342-317551-20


               Before Womack, Wallach, and Walker, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties “Joint Motion to Dismiss Appeals.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: January 14, 2021




                                           2